FILED
                                                                                                       COURT OF APPEALS
                                                                                                             V I S I0 N II
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTO

                                                 DIVISION II
                                                                                                   2015 FEB 18 M 9: 21
                                                                                                   STYkT •
                                                                                                             k    ASHI       TON
    STATE OF WASHINGTON,                                                       No. 45274 -0- 11
                                                                                                   8
                                                                               consolidated with

                                      Respondent,                              No. 45280 -4 -II


          v.



    JERRY LYNN DAVIS,                                                  UNPUBLISHED OPINION


                                      Appellant.



         MELNICK, J. —         Jerry Lynn Davis appeals his conviction of attempted burglary in the

second   degree, arguing that the trial     court erred   by finding   a   factual basis for his guilty   plea.   In


his   statement of additional       grounds (   SAG), Davis further alleges that he received ineffective


assistance of counsel before and during the plea proceedings. We affirm his conviction.

                                                     FACTS


         The State charged Davis with burglary in the second degree and felony harassment. A few

months later, the State charged him in a separate information with trafficking in stolen property in

the first degree and theft of a motor vehicle.


         Davis eventually agreed to enter an Alford' plea to an amended charge of attempted

burglary in the second degree in the first case, and to plead separately to the amended charge of

taking a motor vehicle without permission in the second degree in the second case. The trial court
found that a factual basis supported the Alford plea and that each plea was entered freely,

knowingly,     and   voluntarily.    The trial court imposed concurrent sentences of 40 months on the


attempted burglary conviction and 29 months on the motor vehicle conviction.

         Davis now appeals his attempted burglary conviction.


1
    North Carolina    v.   Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d 162 ( 1970).
45274 -0 -II / 45280 -4 -II



                                                            ANALYSIS


I.       FACTUAL BASIS


         Davis contends that the trial court erred by finding that a factual basis existed for his Alford

plea to attempted burglary in the second degree. He adds that because he did not understand that

the alleged facts would not support his conviction, his plea was not knowing, voluntary, and

intelligent.     Because this challenge has constitutional implications, we address its merits for the

first time     on appeal.     RAP 2. 5(    a)( 3);   In re Pers. Restraint ofHews, 108 Wash. 2d 579, 592, 741 P.2d
983 ( 1987).


             A conviction based on a guilty plea that is not knowing and voluntary is constitutionally

invalid. State        v.   Chervenell, 99 Wash. 2d 309, 312, 662 P.2d 836 ( 1983).              A guilty plea is not truly

voluntary " unless the defendant possesses an understanding of the law in relation to the facts."

                     United States, 394 U.S. 459, 466, 89 S. Ct. 1166, 22 L. Ed. 2d 418 ( 1969).                 Toward
McCarthy        v.




this end, the trial court must determine that the conduct the defendant admits constitutes the offense

charged.       In    re   Pers. Restraint of Bratz, 101 Wn.             App.   662, 672, 5 P. 3d. 759 ( 2000).   The trial


court' s determination that a factual basis exists for the plea does not require that the court be

convinced of a defendant' s guilt beyond a reasonable doubt, but only that sufficient evidence exists

to   sustain a   jury finding      of guilt.     State   v. N
                                                            ` ewton,   87 Wash. 2d 363, 370, 552 P.2d 682 ( 1976); State


v.   Amos, 147 Wn.          App.   217,   228,   195 P. 3d 564 ( 2008),     abrogated sub silentio on other graounds,



State   v.   Hughes, 166 Wash. 2d 675, 212 P.3d 538 ( 2009).                 In determining factual basis, the court may

consider any reliable source of information as long as it is in the record. Amos, 147 Wash. App. at

228; State v. Arnold, 81 Wash. App. 379, 382, 914 P.2d 762 ( 1996).




                                                                  2
45274 -0 -II / 45280 -4 -II



         In entering his Alford plea, Davis did not admit to committing attempted burglary in the

second degree but acknowledged that a jury could find him guilty based on the facts set forth in

the   probable    cause      statement.     That statement alleged that the victim saw Davis and two


accomplices approach the victim' s U -Haul, where the victim stored car parts. Davis and another

man opened the       back    of   the U -Haul     and pulled. out a radiator and       two   buckets. When the victim


yelled at   them to get      on   the   ground,   Davis tried to     pull a metal pipe       free before   fleeing.   A car


                       his                                        the               locked   gate.   The probable cause
owned    by   one of         accomplices was parked at                  victim' s




statement concluded as follows:


                   Per the victim, his property is fenced where it can be fenced, and there is a
         steep    natural    barrier that   cannot    be fenced.        The U -Haul was parked within the
         fenced    area.     The gate to the fence is locked and there was a no trespassing sign
         posted right where the defendants' vehicle was parked.


Clerk' s Papers at 4.


            A person is guilty of burglary in the second degree if,with intent to commit a crime against

a person or property therein, he or she enters or remains unlawfully in a building other than a

vehicle or a     dwelling."       RCW 9A. 52. 030( 1).       In   addition    to    its ordinary meaning, "[    b] uilding"

includes " any dwelling, fenced area, vehicle, railway car, cargo container, or any other structure

used for lodging of persons or for carrying on .business therein, or for the use, sale, or deposit of

goods[.]"     RCW 9A. 04. 110( 5).         A person is guilty of an attempt to commit a crime if, with intent

to    commit a    specific    crime,    he takes     a substantial      step toward committing that         crime.    RCW


9A.28. 020( 1).




                                                              3
45274 -0 -II / 45280 -4 -II



         Davis contends that the facts in the probable cause statement were insufficient to show that


he entered or attempted to enter a building because the victim' s property was not a fenced area

under   RCW 9A. 04. 110( 5).      We reject this contention. Davis entered an Alford plea that permitted


the trial court to rely on the probable cause statement in finding a factual basis for the plea. That

statement clearly provided that the U -Haul was parked in a fenced area. Therefore, we find that a

sufficient factual basis exists for Davis' s plea to attempted burglary in the second degree and we

reject his challenge to the validity of his plea.

II.      SAG


         In his SAG, Davis argues that he received ineffective assistance of counsel when his

attorney did not investigate the facts in the probable cause statement supporting his attempted

burglary   charge.      Davis contends further that his attorney did not depose and subpoena key

witnesses.




         A defendant whose guilty plea was validly entered generally waives complaints about

alleged errors   that   occurred   before entry   of   the   plea.   Garrison v. Rhay, 75 Wash. 2d 98, 101, 449
P.2d 92 ( 1968); In    re   Pers. Restraint of Teems, 28 Wn.         App.   631, 637, 626 P.2d 13 ( 1981).   We


note further that when Davis pleaded guilty, he acknowledged that he was waiving his right to call

witnesses to testify on his behalf. Having upheld the validity of Davis' s plea and its underlying

factual basis, we need not consider his claim of ineffective assistance of counsel.




                                                             4
45274 -0 -II / 45280 -4 -II



        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




                                                             Melnick, J.   r%



We concur:




                                                 5